Citation Nr: 1828233	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-19 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left hip disorder.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for left knee disorder, status post-arthroscopy.

4. Entitlement to service connection for an acquired mental disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder.

5. Entitlement to service connection for PTSD.

6. Entitlement to service connection for right knee disorder, including as secondary to service-connected left knee disorder.

7. Entitlement to compensation pursuant 38 U.S.C. § 1151 for left foot disability.

8. Entitlement to an initial rating higher than 10 percent for bilateral tinnitus, to include entitlement to an effective date earlier than June 18, 2015 for grant of service connection.
 
9. Entitlement to an initial compensable rating for right ear hearing loss, to include entitlement to an effective date earlier than June 18, 2015 for grant of service connection.

10. Entitlement to an initial rating higher than 10 percent for traumatic brain injury (TBI) residuals, to include entitlement to an effective date earlier than November 30, 2011 for grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had credible active service from February 1976 to February 1979. Service from December 1980 to April 1982 was determined to be not credible for purposes of VA benefits (characterized as "under other than honorable conditions"). 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of a Department of Veterans' Affairs (VA) Regional Office (RO). A February 2015 rating decision granted service connection for TBI residuals and assigned an initial 10 percent rating, effective in November 2011. A November 2015 rating decision granted service connection for bilateral tinnitus and assigned an initial 10 percent rating; right ear hearing loss with an initial 0 percent (noncompensable) rating, both effective in June 2015; and, continued an initial 10 percent rating for TBI residuals. The November 2015 rating decision also denied entitlement to service connection for left ear hearing loss, left knee disorder, PTSD, bipolar disorder, and right knee disorder; and, determined that new and material evidence was not received to reopen a claim of entitlement to service connection for left hip disorder. A March 2016 rating decision denied entitlement to compensation pursuant to 38 U.S.C. § 1151 for left foot drop. The Veteran perfected an appeal of those determinations.

The Veteran's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has styled the issues of the case as reflected on the title page.

In an April 2013 Administrative Decision (04/10/2013 Administrative Decision), the AOJ determined that the Veteran's second term of active service from December 1980 to April 1982 was not credible for purposes of VA benefits. See 38 C.F.R. § 3.1(d) (2017). VA notified the Veteran of the decision in June 2013 (06/03/2013 Notification). The Veteran did not appeal or otherwise dispute that determination. Hence, it will not be addressed in the decision below, except by reference. See 38 C.F.R. §§ 20.200, 20.302 (2017).

The issues of entitlement to service connection for bipolar disorder, left and right knee disorders, left ear hearing loss, and entitlement to compensation pursuant to 38 U.S.C. § 1151 for left foot drop are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. An April 2014 rating decision denied entitlement to service connection for a left hip disorder. The Veteran did appeal the decision, and no additional evidence was received within one year of the April 2014 rating decision.

2. Evidence added to the record since the April 2014 rating decision does not trigger additional assistance to the Veteran or raise a possibility of proving the claim.

3. The weight of the evidence of record is against a finding of a confirmed diagnosis of PTSD.

4. VA received the Veteran's claim of entitlement to service connection for head trauma on November 30, 2011 and his claim for tinnitus (and bilateral hearing loss) on June 18, 2015.

5. The Veteran has received the maximum allowable rating for his bilateral tinnitus.

6. The Veteran's right ear hearing loss manifests at Level I. An exceptional pattern of hearing impairment has not manifested.

7. VA received the Veteran's claim of entitlement to service connection for head trauma on November 30, 2011.

8. The evidence of record shows that no Facet of the Veteran's TBI residuals manifests at a level higher than mildly impaired.


CONCLUSIONS OF LAW

1. The April 2014 rating decision that denied entitlement to service connection for left hip disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156(b), 20.302 (2017).

2. New and material evidence to reopen a claim of entitlement to service connection for left hip disorder has not been received, and the petition to reopen is denied. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3. The criteria for entitlement to service connection for PTSD are not met. 38 U.S.C. §§ 1131, 1137, 1154; 38 C.F.R. § 3.303, 3.304(f).

4. The criteria for entitlement to an initial disability rating higher than 10 percent for bilateral tinnitus have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.87, DC 6260.

5. The criteria for entitlement to an initial compensable disability rating for right ear hearing loss have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.86, DC 6100.

6. The criteria for an effective date earlier than November 30, 2011, for the grant of service connection for concussion (head trauma) have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

7. The criteria for an effective date earlier than June 18, 2015, for the grants of service connection for bilateral tinnitus and right ear hearing loss have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

8. The criteria for entitlement to an initial rating higher than 10 percent for TBI residuals are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, DC 8045.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As service connection, an initial rating, and effective dates have been assigned for the tinnitus, right ear hearing loss, and TBI residuals, the notice requirements of 38 U.S.C. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). As concerns the service connection claims, the Veteran applied under the Fully Developed Claims process. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and 
VA treatment records, including the VA examination reports are in the claims file. He was not afforded a VA examination in conjunction with the left hip claim. There was no failure to assist the Veteran, however, as new and material evidence was not received to reopen the claim. See 38 C.F.R. § 3.159(c)(4)(iii). Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Walker v. Shinseki, 
708 F.3d 1331, 1338 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Background of Left Hip Claim

VA received the Veteran's initial application for VA compensation for the left hip in January 2011 (01/24/2011 VA 21-4138). The Veteran asserted that his left hip was treated during his active service. The rating board considered STRs dated in November 1977 that noted the Veteran's complaints of being struck in the head and facial areas, and the left hip. He denied any numbness or tingling in his extremities, and he was referred to the emergency room for evaluation. (11/15/2011 STR-Medical, 1st Entry, p. 30) There were no other entries related to this event. On his February 1979 Report of Medical History for his examination at release from active duty reflects that he did not indicate any prior history of left hip issues. The February 1979 Report of Medical Examination For release from active duty reflects that his lower extremities were assessed as normal. Id.at 59-61. Further, for limited consideration/value, the Veteran's lower extremities also were assessed as normal upon his enlistment for and discharge from his second tour of active service. (11/15/2011 STR-Medical, 2nd Entry, p. 15, 37)

In a June 2013 rating decision, the rating board determined that there was no evidence of treatment in active service for a left hip condition or a post-service diagnosis of a left hip condition. The rating board noted further, however, that the denial was provisional since additional development was being conducted. VA Outpatient treatment records added to the file included July 2011 x-rays that revealed degenerative changes of the hips, left greater than right. (09/24/2015 CAPRI, 1st Entry, p. 45) The April 2014 rating decision reflects that the rating board noted the November 1977 entry in the STRs as well as the VA outpatient records and determined that there was no evidence that the left hip condition had onset in active service or within one year of separation, or that it was otherwise causally connected to active service. An AOJ letter, also dated in April 2014, informed the Veteran of the decision and of his right to appeal. (04/26/2014 Rating Decision-Narrative; 04/29/2014 Notification). The Veteran did not appeal the April 2014 rating decision, nor was additional evidence or information related to the left hip received within one year of it. Hence, it became final. 38 C.F.R. § 3.156(b), 20.302. One year after the decision, the Veteran requested that the left hip claim again be considered. (04/30/2015 21-526EZ)

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder. The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

Other than a written assertion within, the AOJ did not receive any additional evidence from the Veteran in support of his application to reopen the claim. In his statement, he merely repeated his assertions that his left hip condition had onset in active service and had continued to the current day, and he requested a VA examination of the left hip. (04/30/2015 21-4138)

As noted earlier, the April 2014 rating decision determined that there was sufficient medical evidence of record to decide the claim without the assistance of a VA examination. See 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). The Veteran did not contest that determination. Other than the Veteran's statement, the evidence added to the record since the April 2014 rating decision includes the Veteran's VA outpatient records of his maintenance and treatment for complaints of left hip pain. They do not contain a finding or opinion that the left hip degenerative joint disease shown on x-ray had its onset in active service or within one year afterwards, or that it is otherwise causally connected to active service. Hence, they do not constitute new and material evidence. See Morton v. Principi, 3 Vet. App. 508, 509 (1992) (per curiam) (stating that medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.). In as much as new and material evidence has not been received to reopen the left hip claim, the Board denies the petition to reopen the claim. 38 C.F.R. § 3.156.

PTSD

The Veteran has asserted that he has PTSD as a result of a January 1979 motor vehicle accident (MVA) in which he sustained head trauma and facial fractures.

Legal Requirements

In addition to the general requirements for service connection discussed earlier, there are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally. See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link."). Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125 (requiring PTSD diagnoses to conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS-5 (DSM-5).

Discussion

An April 2014 Disability Benefits Questionnaire (DBQ) (04/08/2014 CAPRI) reflects an apparent administrative error. The examiner checked "Yes" for whether the Veteran had a PTSD diagnosis that conformed to the DSM-5 criteria; but, the examiner did not list PTSD as one of the diagnoses. Instead, the examiner noted that the diagnoses revealed by the examination were alcohol dependence in early remission, and antisocial personality disorder. The Veteran reported that he grew up in an intact family, and that his father was a strict authoritarian and disciplinarian who whipped him. When asked for examples of acts that led to corporeal punishment, the Veteran reported that he set fire to the family garage, and when his mother asked him to move from under the steering wheel of the family car while it was running, the Veteran gunned the engine and pinned his mother between the car and a post. She sustained a broken arm. The Veteran reported multiple marriages and that he had fathered a number of children. At the time of the examination, he lived with a female to whom he was not married. He reported that he was very intelligent; he did well in school until junior high school, until he started to use substances, fight, and not attend classes. He was expelled during his junior year, and his father took him to the Marines and had him sign up. He completed high school while in active service. The Veteran reported that he had worked at over 
50 jobs and did well in all of them, but he quit them out of boredom. He denied having been fired. He reported to his examiner that he told his father that he would never stay at the same job 30 years and be bored like his father. He reported that he was enrolled in college at the time of the examination. The examiner noted the Veteran extensive legal history, to include serving time in prison on five occasions.

Upon review of the Veteran's records, and assessment of the examination, the examiner opined that the Veteran had not ever, and did not, meet the DSM-IV or DSM-5 criteria for a PTSD diagnosis (Exam. Report, p. 4). The examiner noted that the January 1979 MVA did not meet the Criterion A requirements for a stressor. The examiner opined that while the Veteran did not meet the criteria for a diagnosis of PTSD, he did meet the criteria for a diagnosis of an antisocial personality disorder. The examiner noted that the Veteran's symptoms began as a conduct disorder as an adolescent, as did alcohol dependence, and that both diagnoses progressed naturally and were not related to the Veteran's active service.

At the time of the February 2014 examination, the Veteran had not been diagnosed with a TBI, which occurred at a December 2014 examination. Further, the Veteran asserted in a written submission that he had recently been diagnosed with PTSD (11/19/2014 VA 21-4138). As a result, the AOJ arranged another examination.

The October 2015 examination report (10/28/2015 C&P Exam) reflects that the examiner reviewed the electronic claims file and the Veteran's electronic records and noted that the purpose of the examination was for clarification of the findings at a February 2015 examination where the Veteran was diagnosed with bipolar disorder. The examiner entered diagnoses of bipolar II disorder; severe alcohol use disorder in early remission; and, antisocial personality disorder. The examiner noted the Veteran's extensive legal history of multiple prison sentences. The Veteran reported that he enlisted in the Marines after he was expelled from school. He reported that his father marched him down to the recruiter's office. He earned his high school diploma while in service. The Veteran reported that he loved the Marines, performed well in the Marines, made many friends while in service, and that he had only one instance of disciplinary action for fighting. After his initial tour of service, he trained to become a police officer, but re-enlisted in the Marines without having served as a policeman. His second enlistment, however, lasted only six months. He was administratively discharged with a discharge UOTHC. He reported that he worked at over 50 jobs after his active service. Initially he stated that he performed his work very well in those jobs, but then corrected himself to state that he probably had disappointed a lot of bosses, in that he had been fired from several positions. The Veteran reported that he started drinking at age 13, and that he started drinking regularly while in service. He reported further that, except for the periods that he was in prison, he used and abused alcohol until the present time. The Veteran's legal history included offenses of violence and fraud. In addition to alcohol, the Veteran's drug of choice was amphetamine. He used heroin once while in prison, and LSD a couple of times while in high school. He had received extensive substance abuse treatment, to include at least three on an inpatient basis.

Mental status examination revealed the Veteran as appropriately dressed with adequate grooming and hygiene. He was alert and fully oriented. The examiner noted that observation revealed no obvious deficits in the Veteran's speed of cognitive processing, mental efficiency, or visuospatial integration. His responses to interview queries were detailed with intact recall of relevant autobiographical information. There was no evidence of a formal thought disorder or psychosis. The examiner assessed the Veteran's intellectual functioning as in the average range. The examiner noted that the veteran had been diagnosed with depression, bipolar disorder, and PTSD at various times during his treatment history at multiple VA facilities. Nonetheless, the examiner did not diagnose PTSD but bipolar disorder and an antisocial personality disorder. (Exam. Report, p. 13)

As set forth, the examiner reviewed the Veteran's voluminous treatment records and considered the Veteran's lay reports, his prior diagnosis, include PTSD, and provided a clear rational for the diagnoses rendered in accordance with the DSM. The Board finds that the diagnoses are fully supported by the evidence of record. Hence, the Board finds the examiner's findings and opinion highly probative and attaches significant weight to them. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's VA records, to include his inpatient records for substance abuse note the Veteran's report of PTSD issues related to his childhood, prison, and the in-service MVA. They also note that a July 2011 PTSD screen was negative. (10/20/2011 Medical Treatment-Government Facility, 2nd Entry, p. 1, 27) The Veteran's records also indicate that the entries related to PTSD note PTSD by history, to include the Veteran's reports that his claimed PTSD was related to childhood abuse by his father. (See 06/14/2013 CAPRI, 1st Entry, p. 333, 335) 
The bottom line, however, is that a C&P examiner determined in February 2014 that the documented January 1979 MVA did not qualify as a PTSD stressor event; and, in any event, both examiners determined that, while the Veteran had other mental disorders, he did not have PTSD.

In light of all of the above, the Board finds that the preponderance of the evidence is against a finding of a diagnosis of PTSD. Hence, the first requirement for service connection, a current diagnosis for the claimed condition, is not met, and the claim must be denied. 38 C.F.R. §§ 3.303, 3.304(f). Both mental examiners opined that the Veteran's personality structure manifested prior to active service and had progressed naturally. Hence, personality disorders are deemed to be developmental defects, and are not diseases or injuries that are subject to service connection and 
VA compensation. 38 C.F.R. § 3.303(c). 

In reaching the above decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).


Earlier Effective Dates

Legal Requirements

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C. § 5110(a). Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must be filed for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). The term "application" or "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1.

Discussion

VA received the Veteran's claim of entitlement to service connection for head trauma on November 30, 2011 (11/30/2011 21-4138, 2nd Entry); and, his claims for tinnitus and hearing loss on June 18, 2015 (06/18/2015 21-526EZ). The February 2015 rating decision reflects that service connection for TBI was granted, effective November 30, 2011; and, the November 2015 rating decision granted service connection for tinnitus and right ear hearing loss, effective June 18, 2015. 

The Veteran's then representative appealed both the effective date and initial ratings for the disabilities, but did not provide any specific grounds on which earlier effective dates were sought. See 02/05/2016 NOD.

The Board finds that the effective dates for grant of service connection for TBI residuals, right ear hearing loss, and tinnitus were assigned in accordance with the applicable law - the latter of the dates between the when VA received the claim and when entitlement arose.  As noted in the rating decision above, it appears that the AOJ assigned the effective dates based upon when VA received the claims.  See 11/06/2015 Notification Letter (stating that the claim for tinnitus was sympathetically viewed to include a claim for hearing loss); see also 06/18/2015V
A 21-526EZ (listing a claim for tinnitus, but not hearing loss).

Increased Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found. See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Right Ear Hearing Loss

Rating Criteria

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) divided by four. 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

When service connection is in effect for only one ear, the non-service-connected ear is assigned a Roman numeral designation of I.

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, and when the puretone threshold is 30 db or less at 
1000 Hz and 70 db or more at 2000 Hz. Neither pattern was shown at the examination discussed below, and the special ratings for these patterns are therefore inapplicable. 38 C.F.R. § 4.86.

Discussion

The July 2015 audio examination report reflects that the right ear manifested as follows: 1000 Hertz (Hz), 15 decibels (db); 2000 Hz, 20 db; 3000 Hz, 50 db; 
4000 db, 60 db, for an average of 36. Speech discrimination using the Maryland CNC was 96 percent. (07/28/2015 C&P Exam, p. 3)

The objective findings on clinical examination show the Veteran's right ear hearing loss to have manifested at Roman Numeral Level I, which intersects at the noncompensable rate. 38 C.F.R. § 4.85, DC 6100. The Veteran's representative did not articulate any particular basis in support of the appeal of the initial rating for the Veteran's right ear hearing loss. The examination report notes that the Veteran denied any impact on the ordinary conditions of his daily life due to his hearing loss. (Exam. Report, p. 5) In light of these factors, the Board finds that the preponderance of the evidence shows that the Veteran's right ear hearing loss is properly rated noncompensable. 38 C.F.R. § 4.1, 4.10, 4.31, 4.86, DC 6100).

Tinnitus

Rating Criteria

The sole and maximum schedular rating allowable for tinnitus is 10 percent, regardless of whether the condition is present in one or both ears. 38 C.F.R. § 4.87. DC 6260; Id., Note (2). As was the case with the appeal of the initial right ear hearing loss rating, the Veteran's representative did not articulate any basis in support of the appeal of the initial rating for the tinnitus. As to the impact on the ordinary conditions of his daily life due to his tinnitus, the Veteran reported only that it was just a real irritation. (Exam. Report, p. 7) The Board finds that such daily irritation is contemplated by the 10 percent schedular rating.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran's tinnitus is properly rated at the assigned 10 percent. 38 C.F.R. § 4.1, 4.10, 4.86, DC 6260.

TBI

Rating Criteria

Residuals of TBI are evaluated under 38 C.F.R. § 4.124a, the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under Diagnostic Code 8045. TBI residuals are rated in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. § 4.124a.

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045. 

DC 8045 is complex and comprehensive, and gives much instruction to the rater, as follows:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

The rater is to evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 
2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 
3 is the highest level of evaluation for any facet. 

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment. A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing. A "2" level is assigned with objective evidence on testing of mild impairment. A "3" level is assigned with objective evidence on testing of moderate impairment. A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision. A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate. A "1" level is assigned when social interaction is occasionally inappropriate. A "2" level is assigned when social interaction is frequently inappropriate. A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation. A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation. A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation. A "3" level is assigned when often disoriented to two or more of the four aspects of orientation. A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity. A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function). A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia. A "3" level is assigned for motor activity moderately decreased due to apraxia. A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal. A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system). A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS. A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS. A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety). A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light). A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects. A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language. A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas. A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas. A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs. 

A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma.

The following notes apply to Diagnostic Code 8045. See Notes (1)-(4), 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.


Discussion

As noted earlier, the Veteran sustained head trauma and facial fractures in a January 1979 MVA. The December 2014 examination report (12/30/2014 C&P Exam) reflects that the examiner entered a diagnosis of concussion. The examiner conducted a review of the Veteran's records as part of the examination. 

As concerned the assessment of Facets, the Board reviewed and notes the pertinent finding from this examination report next.  Regarding memory, the Veteran reported that he had experienced difficulties with concentrating for a long period of time. The examiner noted that the Veteran could not tell him when it began. On the MOCA test the Veteran scored 26/30. Based on those results, the examiner opined that the Veteran had a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing. 

The report reflects that his judgment was mildly impaired, as the Veteran reported that he made a lot of "bad choices". (Quotes in original) 

Regarding social interaction, the Veteran was occasionally inappropriate. The Veteran stated that he could occasionally be violent. 

Regarding orientation, the examiner noted that the Veteran appeared as always oriented to person, place, time, and situation. 

Concerning motor activity, the examiner assessed the Veteran as normal. 

Next, the Veteran's visual-spatial orientation was mildly impaired.  The Veteran had difficulty reading maps. 

Regarding subjective symptoms, the examiner noted 3 or more that might mildly interfere with work, activities of daily living, or other close relationships. They included dizziness, bilateral tinnitus, and frequent insomnia. 

Turning to neurobehavioral effects, the examination report reflects that one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both, but do not preclude them. The Veteran reported difficulties with mood swings, anxiety, and depression for 30 years, for which he took medication that helped. 

Regarding communication, the Veteran manifested the ability to communicate by spoken or written language and to comprehend spoken or written language. 

Finally, the Veteran's consciousness was normal. 

The examiner added that the Veteran did not have any definitive residuals due to his TBI.

Physical examination revealed Cranial Nerves II through XII as intact. Upper extremities muscle strength was 5/5. The examiner did not indicate that the deficits in sensation and reflexes were due to the TBI. The examiner noted that a 2013 CT of the head was normal. Hence, neuropsychological testing was not indicated. The examiner noted the Veteran's complaints of bilateral lower extremity motor weakness, left greater than right, and numbness in his hands and left lower extremity. The Veteran denied problems with hearing loss, but reported tinnitus.  He denied problems with vision; smell and taste; and, he denied a history of seizure.  His difficulties with walking were secondary to his foot drop, but the examiner noted that there were no problems with coordination, balance, speech, or neurogenic bowel or bladder. There were no cranial nerve dysfunction, skin disorders, endocrine dysfunction, or erectile dysfunction, and the Veteran reported only occasional headaches. The Veteran did complain of dizziness; but, the examiner noted that the Veteran denied any history of dizziness on his February 1979 Report of Medical History. Hence, the examiner opined that it was unlikely that it was secondary to traumatic brain injury. The Veteran reported mood swings, anxiety, and depression; so, the examiner ordered a mental examination.

The competent and probative findings on clinical examination showed that the Veteran did not manifest with an impairment higher than mild (level 1 impairment) on any of the relevant facets. In other words, the Board finds that the AOJ properly assigned the initial 10 percent rating. 38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8045. The Veteran's hearing loss and tinnitus are rated separately; and, his reported behavioral health issues, orthopedic, and related neurological issues will be addressed in the issues that are discussed in the Remand section below.  The Board notes that the Veteran's representative did not articulate any particular basis in support of the appeal of the initial rating for the TBI. In sum, the Board finds that the preponderance of the evidence of record shows that the Veteran's TBI facets manifest at no more than mildly impaired and the assigned 10 percent rating. 38 C.F.R. § 4.124a, DC 8045.

The Veteran is entitled to a staged rating for any part of the initial rating period where either or all of his disabilities manifested at a more severe rate of disability. As set forth above, the Board finds that the Veteran's disabilities have each manifested at the noted rate throughout the entire rating period.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claims of entitlement to higher initial ratings, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999); see also 38 C.F.R. § 4.3.


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for left hip disorder; the application to reopen is denied.

Service connection for PTSD is denied.

An initial rating higher than 10 percent for bilateral tinnitus, to include entitlement to an effective date earlier than June 18, 2015 for grant of service connection, is denied.
 
An initial compensable rating for right ear hearing loss, to include entitlement to an effective date earlier than June 18, 2015 for grant of service connection, is denied.

An initial rating higher than 10 percent for TBI residuals, to include entitlement to an effective date earlier than November 30, 2011 for grant of service connection, is denied.

REMAND

The AOJ received VA treatment records from the VAMC Phoenix, AZ that purported to cover the period from 1981 to 2000. Those records, however, do not include any records related to the June 2000 left knee arthroscopy the Veteran underwent. In as much as there are VA post-op records related to the procedure (see 10/20/2011 Medical Treatment-Government Facility, 1st Entry, p. 30-37), the Board must infer that there are actual records of the procedure, to include the informed consent and other records that are material to a 38 U.S.C. § 1151 claim. Hence, additional efforts must be expended to obtain the related records.

The August 2015 examination report (08/05/2015 C&P Exam) reflects that the examiner rendered a negative nexus opinion as concerns direct service connection for the knees. The examiner also noted that the Veteran asserted that his currently diagnosed right knee disorder was due to his left knee. The examiner did not address the issue of secondary service connection, probably because the left knee is not service connected. Id. at 9. Since the left knee claim is pending, however, the Board deems the two to be intertwined. Hence, remand of the right knee claim is also indicated.

As concerns the issue of service connection for bipolar disorder, the October 2015 examination report reflects that the examiner opined that it was not at least as likely as not that the Veteran's bipolar disorder was due to his TBI residuals. The examiner did not, however, address whether the TBI residuals chronically worsen the bipolar disorder. Hence, additional input is needed.

The Board also finds that clarification is needed on the left ear hearing loss. The examiner opined that it was not at least as likely as not that the Veteran's left ear hearing loss is causally connected to active service because, unlike the case with the right ear, the left ear did not manifest a significant threshold shift between entry into and exit from active service. The Board's review of the audiometrics reveals that the left ear was in fact as bad, if not worse, than the right, and that the examiner may have misread the audio results.

The February 1976 Report of Medical Examination For Enlistment reflects that the Veteran's hearing manifested as follows:
	

500
1000
2000
3000
4000
5000
6000
RIGHT
10
5
5

5


LEFT
10
5
5

10



Upon separation from his first tour of active service, the February 1979 Report of Medical Examination For RFAD reflects that his hearing manifested as follows:

	
500
1000
2000
3000
4000
5000
6000
RIGHT
5
0
5
10
25

5
LEFT
5
5
15
35
25

0

Upon close examination, the chart reflects that the examiner apparently reversed the values, as the pre-printed entry for the ear tested is lined through, and written by hand are the entries "left" where "right" is pre-printed; and, "right" where "left" is pre-printed. The VA fee-basis examiner may well not have noticed that the values for the left ear were not in fact beneath the right ear where they are usually found. The Board reads the correct entries, as entered above, to show at least an equal, if not greater, threshold shift for the left ear. (11/15/2011 STR-Medical, 1st Entry, p. 60)


The July 1980 Report of Medical Examination For Enlistment for the Veteran's second tour of service reflects that his hearing manifested as follows:

 	

500
1000
2000
3000
4000
5000
6000
RIGHT
5
0
0
5
15

0
LEFT
10
5
5
25
25

5

(11/15/2011 STR-Medical, 2nd Entry, p. 15)

At separation, the March 1982 Report of Medical Examination For Discharge showed his hearing to be:

	

500
1000
2000
3000
4000
5000
6000
RIGHT
10
5
5
10
40

15
LEFT
10
5
15
35
5

10

Again, the left ear hearing is not significantly better than the right. Id., p. 37. Thus, clarification is needed from the examiner. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Perform another search for surgical records related to the Veteran for June 2000 at the VAMC, Phoenix, AZ. All records related to the June 2000 left knee arthroscopy, to include the full, verbatim Informed Consent, should be provided. The facility's archived records should also be searched. Comply with 38 C.F.R. § 3.159(c)(2) and (e).

2. If upon the AOJ's re-adjudication of the left knee claim, Section 1151 compensation is granted, send the claims file to the examiner who conducted the August 2015 knee examination. Ask the examiner to provide an addendum that addresses whether there is at least a 50 percent probability that the currently diagnosed right knee disorder is due to the left knee disorder? If the answer is, No, is there is at least a 50 percent probability that the left knee chronically worsens the right knee? If so, please provide a baseline of aggravation in terms of a percentage.

The examiner must provide a full explanation and rationale for all opinions rendered. If the examiner who conducted the August 2015 examination is no longer available, refer the claims file to an equally qualified examiner. Should a substitute examiner advise that the requested opinion cannot be rendered without an examination, the AOJ shall arrange the examination.

3. Send the claims file to the examiner who conducted the October 2015 mental disorder examination. Ask the examiner to provide an addendum that addresses whether there is at least a 50 percent probability that the service-connected TBI residuals chronically worsens the currently diagnosed bipolar disorder? If so, please provide a baseline of aggravation in terms of a percentage.

The examiner must provide a full explanation and rationale for all opinions rendered. If the examiner who conducted the October 2015 examination is no longer available, refer the claims file to an equally qualified examiner. Should a substitute examiner advise that the requested opinion cannot be rendered without an examination, the AOJ shall arrange the examination.

4. Send the claims file to the audiological examiner who conducted the July 2015 fee-basis audio examination. Ask the examiner to again review the Veteran's hearing examinations conducted at entry into and exit from active service, with particular attention given to the February 1979 audiometrics. Ask the examiner to insure that the results actually related to the left ear are reviewed and assessed. Then opine if is at least a 50 percent probability that the currently diagnosed left ear hearing loss is causally connected to the Veteran's active service?

The examiner must provide a full explanation and rationale for all opinions rendered. If the examiner who conducted the July 2015 examination is no longer available, refer the claims file to an appropriately qualified clinician. Should a substitute examiner advise that the requested opinion cannot be rendered without an examination, the AOJ shall arrange the examination.

5. After the above is complete, re-adjudicate the issues on appeal. If the decision remains in anyway adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC), and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


